United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3853
                                    ___________

United States of America,               *
                                        *
             Plaintiff - Appellee,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota
Brent Jarrod Lindo,                     *
                                        * [UNPUBLISHED]
             Defendant - Appellant.     *
                                   ___________

                              Submitted: May 15, 2009
                                 Filed: June 19, 2009
                                  ___________

Before LOKEN, Chief Judge, EBEL1 and CLEVENGER,2 Circuit Judges.
                              __________

CLEVENGER, Circuit Judge.

       Brent Lindo was in his sister's apartment when police, acting on a tip, executed
a search warrant and found various quantities of cocaine, crack cocaine, Ecstacy, and
marijuana in the house. Lindo and his sister were arrested and eventually both

      1
      The Honorable David M. Ebel, United States Circuit Judge for the Court of
Appeals for the Tenth Circuit, sitting by designation.
      2
       The Honorable Raymond C. Clevenger, III, United States Circuit Judge for the
Court of Appeals for the Federal Circuit, sitting by designation.
pleaded guilty to conspiring to distribute 50 grams or more of crack and cocaine. The
district court3 sentenced Lindo to 144 months in prison. The only issue on appeal is
the district court's imposition of an enhancement under U.S.S.G. § 2D1.1(b)(1) for
Lindo's possession of a firearm in connection with the drug crime. Because the issue
is moot, we affirm.

       On appeal, Lindo argues there was no connection between him and the firearm
and that the district court therefore erred in applying a two-point firearm enhancement
under U.S.S.G. § 2D1.1(b)(1). However, we generally do not review a sentencing
enhancement when the imposition of the enhancement has no effect on the sentence
and does not raise any collateral consequences. See United States v. Watkins, 486
F.3d 458, 470 (8th Cir. 2007) (holding that defendant's challenge to an enhancement
was moot because his guideline sentence was the same regardless of the enhancement)
(rev'd on other grounds, 128 S. Ct. 906 (2008)).

       It is clear from the district court's statement of reasons for imposing Lindo's
sentence that Lindo's guideline range was the twenty-year statutory minimum under
21 U.S.C. § 841(b)(1)(A) and U.S.S.G. § 5G1(b). (Statement of Reasons for Imposing
Sentence p.1, Part II.C.) Imposition of the twenty-year statutory minimum sentence
depends only on a defendant's prior felony drug conviction; the presence of a firearm
has no impact. See 21 U.S.C § 841(b)(1)(A). Pursuant to 18 U.S.C § 3553(e), Lindo's
sentence was ultimately reduced below the statutory minimum based on his substantial
assistance to the government, but a firearm enhancement does not impact such a
reduction either. See United States v. Johnson, 517 F.3d 1020, 1024 (8th Cir. 2008)
(holding that the district court may not consider any factor unrelated to a defendant's
substantial assistance when imposing a below-statutory minimum sentence for
substantial assistance).


      3
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.

                                         -2-
      Because the firearm enhancement did not affect his sentence, and because Lindo
has not raised any potential collateral consequences associated with the enhancement,
Lindo's only challenge to the sentence imposed is moot.

      We therefore affirm the judgment of the district court.
                      ______________________________




                                         -3-